
	
		II
		112th CONGRESS
		2d Session
		S. 2387
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2012
			Mr. Pryor introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Food, Conservation, and Energy Act of 2008
		  to require the Secretary of Agriculture to acknowledge that the Department is
		  considering or rejecting a civil rights claim not later than 45 days after
		  receipt of the claim and, once considering a claim, to process all civil rights
		  complaints within 270 days. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fair Claims
			 Act.
		2.Civil rights
			 complaints against the Department of AgricultureSection 14010 of the Food, Conservation, and
			 Energy Act of 2008 (7 U.S.C. 2279–2) is amended—
			(1)by striking the
			 section enumerator and heading and all that follows through Each
			 year and inserting the following:
				
					14010.Civil rights
				complaints against the Department of Agriculture
						(a)Required
				reports and submissionsEach
				year
						;
			(2)in paragraph (1)—
				(A)in subparagraph
			 (C), by striking and at the end;
				(B)in subparagraph
			 (D), by adding and at the end; and
				(C)by adding at the
			 end the following:
					
						(E)the number of
				claims that have not been resolved during the 270-day period beginning on the
				date of acknowledgment of receipt of the claim by the
				agency;
						;
				(3)in paragraph (2),
			 by striking and at the end;
			(4)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
			(5)by adding at the
			 end the following:
				
					(3)submit to each
				Senator and Member of Congress a list that—
						(A)identifies the
				number of constituents in the State or district of the Senator or Member that
				have outstanding civil rights claims that have been pending for more than 270
				days since the date of acknowledgment of receipt of a formal complaint by the
				Department of Agriculture; and
						(B)includes the
				number of claims that are outstanding for each 60-day interval beyond the
				270-day period.
						(c)Required
				submissions to claimantAs soon as practicable after the
				expiration of the 270-day period beginning on the date of acknowledgment of
				receipt of a civil rights claim by the Department of Agriculture, if the claim
				remains outstanding, the Secretary shall submit to the claimant of the
				outstanding civil rights claim the estimated time of resolution for the
				claim.
					(d)Timeline for
				response and resolution
						(1)In
				generalNot later than 180 days after the date of enactment of
				this subsection, the Secretary shall accept or deny all formal civil rights
				complaints sent by registered mail or delivered in person for processing during
				the 45-day period beginning on the date of receipt of the complaint.
						(2)Failure to
				accept complaint
							(A)In
				generalIf the Secretary refuses to accept a complaint as a
				formal civil rights complaint, the complainant may appeal the intake decision
				during the 15-day period beginning on the date of the disputed intake through
				the office of the Assistant Secretary for Administration of the Department of
				Agriculture.
							(B)Required
				responseThe Assistant Secretary for Administration shall respond
				not later than 45 days after the date on which an appeal is filed under
				subparagraph (A) on acceptance or denial of the formal complaint
				process.
							(3)Resolution of
				claims
							(A)In
				generalExcept as provided in subparagraph (B), the Secretary
				shall resolve all civil rights claims during the 270-day period beginning on
				the date of acknowledgment of delivery of the complaint by registered mail or
				in person.
							(B)Exceptions
								(i)Alternative
				dispute resolutionNotwithstanding subparagraph (A), in a case in
				which the claimant has pursued the option of alternative dispute resolution
				with the Secretary, the 270-day period shall not begin until—
									(I)the claimant
				terminates the alternative dispute resolution process in writing to the
				Department of Agriculture; and
									(II)(aa)the Department has
				acknowledged receipt of the claim; or
										(bb)the Postal Service verifies that the
				complaint has been delivered by registered mail.
										(ii)Pending
				criminal investigationNotwithstanding subparagraph (A), in a
				case in which a criminal investigation is pending with respect to the claims,
				the 270-day period shall not begin until the pending criminal investigation has
				been concluded.
								(C)Failure to
				resolve
								(i)In
				generalIf a civil rights claim is not resolved during the
				270-day period, the Secretary shall provide to the claimant, in accordance with
				subsections (a)(3) and (b)—
									(I)an explanation of
				the reason for delay;
									(II)an explanation
				of the remaining process that is required for the resolution of the
				claim;
									(III)a description
				of any items necessary for review; and
									(IV)an estimated
				time for resolution of the claim.
									(ii)Protection of
				confidential informationAn explanation of the reason for delay
				under clause (i) shall not include confidential information relating to the
				claim that would interfere with potential or ongoing court proceedings.
								(4)Appeal of
				finding of discrimination
							(A)In
				generalFor any civil rights claim in which discrimination is
				found under this section, the claimant may file an appeal of the finding with
				the Assistant Secretary for Administration.
							(B)Action by
				assistant secretary for administrationNot later than 180 days
				after the date on which an appeal is filed under subparagraph (A), the
				Assistant Secretary for Administration shall respond to the appeal by issuing
				an acceptance or denial of the finding.
							(e)Periodic audits
				conducted by Inspector General of the Department of
				AgricultureNot later than 2 years after the date of enactment of
				this subsection and not less frequently than every 3 years thereafter, the
				Inspector General of the Department of Agriculture shall conduct an audit of
				each activity taken by the Secretary under this section for the period covered
				by the audit to determine compliance with this
				section.
					.
			
